Citation Nr: 9934191	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  95-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from October 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Nashville, Tennessee 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for arthritis of 
multiple joints.

The Board notes that, during the pendency of this appeal, the 
appellant has alleged the onset of back pain during service.  
His service medical records reveal a diagnosis of "postural 
backache" with a clinical finding of slight exaggeration of 
dorsal kyphosis.  A July 1998 VA examination also revealed a 
clinical finding of mild increased thoracic kyphosis.  The 
Board is of the opinion that the issue of service connection 
for kyphosis of the dorsal spine is reasonably raised by the 
record.  Accordingly, this issue is referred to the RO for 
appropriate action, and the Board's decision below will be 
limited to the appellant's claim for service connection for 
arthritis of multiple joints.


FINDINGS OF FACT

1.  Degenerative joint disease of multiple joints was not 
present during the appellant's active service nor manifested 
to a degree of ten percent or more within one year from his 
separation from active service.

2.  No medical evidence has been presented or secured to 
establish a causal connection, or nexus, between degenerative 
joint disease of multiple joints and active service.

3.  The appellant's claim of entitlement to service 
connection for arthritis of multiple joints is not plausible.


CONCLUSION OF LAW

The claim for service connection for arthritis of multiple 
joints is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that he is entitled to service 
connection for arthritis of multiple joints.  During his 
appearance before the RO in February 1995, he testified that 
he strained his body during service while handling heavy 
artillery shells as an ammunition loader.  In fact, he 
indicated that he was prescribed Darvon and given light duty 
assignments due to left shoulder pain and back strains.  He 
further testified to continued treatment for left shoulder 
and back pain following his separation from service.  In this 
respect, he alleged receiving injection treatments into the 
shoulder at the Alexandria, Louisiana VA Medical Center 
during the time period from 1967 to 1980.  He conceded that 
he was not diagnosed with arthritis until the 1990's, but he 
was of the opinion that his arthritic condition stemmed from 
the stresses to his body during service.

On his induction examination, dated in August 1965, the 
appellant denied complaint of swollen, painful or "trick" 
joints.  Physical examination indicated a "normal" clinical 
evaluation of the upper extremities, lower extremities and 
"spine, other musculoskeletal."  In June 1967, he sought 
treatment for left shoulder and mid- back pain.  Physical and 
x- ray examination revealed a slight exaggeration of dorsal 
kyphosis and indicated a diagnosis of "postural backache."  
He was prescribed Darvon and hyper- extension exercises.  On 
his separation examination, dated in October 1967, he denied 
complaint of swollen, painful or "trick" joints and/or 
recurrent back pain.  Physical examination indicated a 
"normal" clinical evaluation of the upper extremities, 
lower extremities and "spine, other musculoskeletal."

On VA examination, dated in May 1969, the appellant did not 
voice any complaint of joint problems.  Physical examination 
of the cervical spine, dorsal spine, lumbar spine, shoulders, 
elbows, wrists, hips, knees and ankles was negative.  He was 
diagnosed with chronic avulsion of the left shoulder and 
degenerative joint disease (DJD) of the cervical spine in 
1992.  An April 1993 VA spine examination indicated 
impressions of history of old back strains and probable DJD 
and chronic tendonitis of the left shoulder probably in the 
bicipital tendon.  Subsequent VA clinical records reveal 
diagnoses of DJD of the "joints," diffuse pain syndrome, 
and fibromyalgia.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  An 
arthritic condition that is manifested to a degree of 10 
percent or more within one year of separation from service 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  The terms osteoarthritis, degenerative 
arthritis and degenerative joint disease are synonyms 
representing the same disease process.  Greyzck v. West, 12 
Vet. App. 288, 291 (1999) (citing STEDMAN'S MEDICAL 
DICTIONARY 149, 1267 (26th ed. 1995).

As stated above, service medical records are negative for the 
manifestation or diagnosis of DJD during the appellant's tour 
of active duty, or within one year from separation therefrom.  
In this respect, service medical records and a May 1969 VA 
examination indicated normal clinical evaluations of the 
appellant's joints and musculoskeletal system.  In fact, the 
medical records show, and the appellant concedes, that he was 
not diagnosed with DJD of multiple joints until the 1990's.  
These records do not contain any medical opinion which 
establishes a causal connection, or nexus, between his DJD of 
multiple joints and his period of active service.

In this case, the appellant has provided his own opinion that 
his arthritic condition stems from the stresses to his body 
during service.  As a layperson, however, his opinion holds 
no probative value as he lacks the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  LeShore v. 
Brown, 8 Vet.App. 406 (1995); Grottveit, 5 Vet. App. at 93.  
A well grounded claim requires more than bare assertions 
relating claimed in- service or post- service symptomatology 
to a medical diagnosis of DJD.  See 38 C.F.R. 
§ 3.303(b)(1999); Savage v. Gober, 10 Vet.App. 488 (1997).  
Accordingly, the Board must deny the appellant's claim of 
service connection for arthritis of multiple joints as not 
well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) 
(en banc) (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application.  In this respect, he was advised of 
the applicable law and regulations in a Statement of the Case 
issued by the RO in January 1995.  In October 1995 and June 
1999, the RO further advised him of the reasons and bases for 
denial of his claim in Supplemental Statements of the Case.  
Additionally, the RO has attempted to obtain his VA clinical 
records from the Alexandria, Louisiana VAMC during the time 
period from 1967 to 1980, but these records are unavailable.  
In any event, as the appellant concedes that he was not 
diagnosed with arthritis until the 1990's, the probative 
value of such records would be inconsequential.  As such, the 
Board discerns no additional sources of relevant information 
which may be obtainable concerning the present claim and, 
accordingly, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See generally 
Wood v. Derwinski, 1 Vet.App. 190 (1991) (VA "duty" is just 
what it states, a duty to assist, not a duty to prove a 
claim).

ORDER

A well grounded claim of service connection for arthritis of 
multiple joints not having been submitted, the claim is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

